THE COMMUNITY REINVESTMENT ACT QUALIFIED INVESTMENT FUND (the “Fund”) CRA Shares Supplement dated May 1, 2008 to the Prospectus dated October 1, 2007 1. Effective May 1, 2008, the section entitled “FEES AND EXPENSES” on page 5 of the Prospectus for CRA Shares of the Fund is amended and restated in its entirety to read as follows: FEES AND EXPENSES This table describes the fees and expenses you may pay if you buy and hold CRA Shares of the Fund. Shareholder Fees (fees paid directly from your investment) Maximum Sales Charge (Load) Imposed on Purchases NONE Maximum Deferred Sales Charge (Load) NONE Maximum Sales Charge (Load) Imposed on Reinvested Dividends NONE Redemption Fee (as a percentage of amount redeemed) NONE Exchange Fee NONE Annual Fund Operating Expenses (expenses that are deducted from Fund assets) Management Fees 0.30% Distribution (12b-1) Fees1 0.25% Other Expenses2 0.40% Acquired Fund Fees and Expenses3 0.01% Total Annual Fund Operating Expenses4,5 0.96% 1If you hold your CRA Shares for a substantial period of time, distribution fees may total more than the economic equivalent of the maximum front-end sales charge currently allowed by the Conduct Rules of the National Association of Securities Dealers, Inc. 2“Other Expenses” include without limitation custody, accounting, transfer agency, administration and special administrative services fees. 3“Acquired Fund” means any investment company in which the Fund invests or has invested during the period. The Total Annual Fund Operating Expenses will not correlate to the Fund’s ratio of expenses to average net assets, which reflects the operating expenses of the Fund and does not include Acquired Fund Fees and Expenses. The Fund calculates the Acquired Funds’ expenses using the net expense ratios reported in the Acquired Funds’ most recent shareholder reports. 4Total Annual Fund Operating Expenses have been restated to reflect current fees and expenses. 5The Advisor has contractually agreed to waive fees and reimburse expenses until May 31, 2008 so that Total Annual Fund Operating Expenses (excluding Acquired Fund Fees and Expenses) will be no more than 1.00% of the Fund’s average daily net assets attributable to CRA Shares. The Advisor may not recoup waived fees and reimbursed expenses. Example: This example is intended to help you compare the costs of investing in CRA Shares of the Fund with the costs of investing in other mutual funds. The Example assumes that you invest $10,000 in CRA Shares of the Fund for the time periods indicated and then redeem all your CRA Shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions, your costs would be: 1 Year 3 Years 5 Years 10 Years $98 $306 $531 $1,178 * * * *
